Citation Nr: 0405848	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  02-13 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to 
December 1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied service connection for hearing 
loss.

The veteran testified before the undersigned Veterans Law 
Judge at a video hearing in May 2003.  A transcript of that 
hearing is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 
and Pub. L. No. 108-183, §§ 701(a),(b); 117 Stat. 2651 (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5102, 5103(b)), 
specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when the record contains competent evidence that the 
claimant has a current disability or signs and symptoms of a 
current disability, the record indicates that the disability 
or signs and symptoms of disability may be associated with 
active service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In the instant case, the record contains reports of hearing 
examinations conducted in the 1980s and 1990s, showing 
hearing loss as defined by VA.  38 C.F.R. § 3.385 (2003).  
The veteran has testified that he was a power engine 
specialist in service.  That job required him to work with 
all different types of generators, from diesels to the little 
generators that ran on one-cylinder engines.  He reported 
that he was afforded no hearing protection while in service.  

The veteran has also testified that following separation from 
service, he first worked in construction.  In 1966, he 
started working for a railroad as a trainman and conductor.  
He had exposure to loud noises there, and was not provided 
with hearing protection until the 1980s.  The railroad first 
provided the veteran with a hearing examination in 1982, and 
substantial hearing loss was diagnosed.  The veteran 
testified that he filed a claim for hearing loss against the 
railroad, but the railroad told him that his military service 
was to blame for at least part of his hearing loss.  The 
evidence is insufficient to decide the claim because there is 
no competent opinion as to the relationship between current 
hearing loss and service, and because it is unclear whether 
current hearing loss is attributable to in-service noise 
exposure as opposed to such exposure after service.

Therefore, to comply with VA's duty to assist the veteran in 
this case, it is REMANDED to the RO for the following 
development: 

1.  The RO should attempt to obtain 
records pertaining to the veteran's claim 
for benefits for hearing loss from the 
railroad for which he previously worked.  
The RO should request that the veteran 
provide any information necessary to 
obtain those records.

2.  The veteran should be scheduled for 
audiologic and otolaryngologic (ENT) 
examinations.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  The examiner(s) should 
report the current auditory thresholds at 
500, 1000, 2000, 3000, and 4000 Hertz, as 
well as speech reception scores using the 
Maryland CNC test.  The examiner(s) 
should express an opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that any 
current hearing loss is related to 
prolonged noise exposure on active duty 
while working as a power engine 
specialist.  The examiner(s) should 
provide a rationale for the opinion(s).

2.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issue of entitlement to service 
connection for hearing loss.  If the 
desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

